DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on November 14 and November 15, 2022 have been entered.

Election/Restrictions
Non-elected claims 2-6, 8, and 10-13 remain withdrawn from further consideration.  Note Applicant’s election without traverse of Species VIII, Figures 9, Claims 1, 7, 9 and 14, without traverse, in the reply filed May 17, 2022 is acknowledged. 

Specification
The amendment filed November 14, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:  “The unit is preferably integrally molded by one or more known processes, such as, for example, an injection molding process”.  See lines 1-2 on page 2 of the response.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 9 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claim 1 recites the limitation “an integrally formed main body member” in line 2.  This limitation is not supported by the originally filed disclosure.  As such, this limitation represents new matter in the application.  Likewise, note line 3 of independent claim 9.  Dependent claim 14 is rejected as each depends from a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, as best understood with the rejection under 35 U.S.C. 112, first paragraph, is rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR20130004961U.
Note a stand assist stool comprising: an integrally formed main body member (10) having a front side (front surface of 10), a rear side (rear surface of 10), and right (right lateral surface of 10) and left (left lateral surface of 10) sides, a base member (11) and an inclined platform (20) disposed above the base member, and further including at least one indentation (see Figures 1-5) on a rear side thereof.  Also, note that dictionary.com defines “integral” as follows:
1. “of, relating to, or belonging as a part of the whole; constituent or component: integral parts”.
2. “necessary to the completeness of the whole: This point is integral to his plan”.
3. “consisting or composed of parts that together constitute a whole”.
4. “entire; complete; whole: the integral works of a writer”.
The assembly of KR20130004961U necessarily meets these definitions.
Additionally, note the inclined platform is inclined at an angle of between 3º and 35º above a horizontal plane.  In Figures 6, note an angle of approximately 14º.

Claim 1, as best understood with the rejection under 35 U.S.C. 112, first paragraph, is rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR200487119Y1.
Note a stand assist stool comprising: an integrally formed main body member (11) having a front side (front surface of 11), a rear side (rear surface of 11), and right (right lateral surface of 11) and left (left lateral surface of 11) sides, a base member (lowermost surface of 10) and an inclined platform (14) disposed above the base member, and further including at least one indentation (see Figures 4 and 6) on a rear side thereof.  Also note that KR200487119Y1 discloses “the lid 14 may be hinged to the pedestal body 11”.  See lines 17 to 18 on page 3 of the translation.  Also, note that dictionary.com defines “integral” as follows:
1. “of, relating to, or belonging as a part of the whole; constituent or component: integral parts”.
2. “necessary to the completeness of the whole: This point is integral to his plan”.
3. “consisting or composed of parts that together constitute a whole”.
4. “entire; complete; whole: the integral works of a writer”.
The assembly of KR200487119Y1 necessarily meets these definitions.
Additionally, note the inclined platform is inclined at an angle of between 3º and 35º above a horizontal plane.  In Figures 6, note angle A of 5º to 15º.

Claim 1, as best understood with the rejection under 35 U.S.C. 112, first paragraph, is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nethercott (20190150682A1).
Note a stand assist stool comprising: an integrally (see lines 1 to 2 in the 1st column on page 3) formed main body member (210, 210, 204) having a front side (204), a rear side (rear surfaces of 210, 210, 206, 202), and right (right lateral surface 210) and left (left lateral surface 210) sides, a base member (lowermost horizontal surface of 210, 210, 204) and an inclined platform (202) disposed above the base member, and further including at least one indentation (206) on a rear side thereof.  
Additionally, note the inclined platform is inclined at an angle of between 3º and 35º above a horizontal plane.  In Figures 11, note an angle of approximately 7º.

Claim 1, as best understood with the rejection under 35 U.S.C. 112, first paragraph, is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Edwards et al (D677478).
Note a stand assist stool comprising: an integrally formed main body member (see Figure 1) having a front side (see Figure 3), a rear side (see Figure 4), and right (see Figure 2) and left (opposite to Figure 2) sides, a base member (lower lip member as seen in Figures 1, 2, 5 and 6) and an inclined platform (topmost surface, which is explicitly shown as inclined in Figures 2 and 3) disposed above the base member, and further including at least one indentation (see Figures 1, 4, 5 and 6) on a rear side thereof.  Also, note that dictionary.com defines “integral” as follows:
1. “of, relating to, or belonging as a part of the whole; constituent or component: integral parts”.
2. “necessary to the completeness of the whole: This point is integral to his plan”.
3. “consisting or composed of parts that together constitute a whole”.
4. “entire; complete; whole: the integral works of a writer”.
The assembly of KR20130004961U necessarily meets these definitions.
Additionally, note the inclined platform is inclined at an angle of between 3º and 35º above a horizontal plane.  In Figures 2, note an angle of approximately 4º.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 9 and 14, as best understood with the rejection under 35 U.S.C. 112, first paragraph, are rejected under 35 U.S.C. 103 as being unpatentable over KR200487119Y1.
KR200487119Y1 shows all claimed structural features of the instant invention.  Note as described in the rejection above.  KR200487119Y1 lacks only the specifically recited method of use steps.
It would have been obvious, if not inherent, to one having ordinary skill in the pertinent art before the effective filing date of the instant invention to use the assembly of KR200487119Y1 by the specifically recited method of use steps.  This modification provides a process for assisting a user in seating comfortably, and rising with minimal effort while using a seat (e.g. a toilet).

Claims 9 and 14, as best understood with the rejection under 35 U.S.C. 112, first paragraph, are rejected under 35 U.S.C. 103 as being unpatentable over Nethercott (20190150682A1).
Nethercott shows all claimed structural features of the instant invention.  Note as described in the rejection above.  Nethercott lacks only the specifically recited method of use steps.
It would have been obvious, if not inherent, to one having ordinary skill in the pertinent art before the effective filing date of the instant invention to use the assembly of Nethercott by the specifically recited method of use steps.  This modification provides a process for assisting a user in seating comfortably, and rising with minimal effort while using a seat (e.g. a toilet).

Claims 9 and 14, as best understood with the rejection under 35 U.S.C. 112, first paragraph, are rejected under 35 U.S.C. 103 as being unpatentable over Edwards et al (D677478).
Edwards et al shows all claimed structural features of the instant invention.  Note as described in the rejection above.  Edwards et al lacks only the specifically recited method of use steps.
It would have been obvious, if not inherent, to one having ordinary skill in the pertinent art before the effective filing date of the instant invention to use the assembly of Edwards et al by the specifically recited method of use steps.  This modification provides a process for assisting a user in seating comfortably, and rising with minimal effort while using a seat (e.g. a toilet).

Response to Amendment/Arguments
Applicant’s response filed November 14, 2022 has been fully considered.  Remaining issues are described above.
Regarding Applicant’s arguments to “Incorporation by Reference”, the referenced US Patent No 9,307,879 describes it invention as “integrally molded by one or more known processes, such as, for example, an injection molding process”.  The Examiner finds nothing in the originally filed disclosure of the instant application that indicates that the instant invention is “integrally molded by one or more known processes, such as, for example, an injection molding process”.  The instant application merely provides description of the incorporated reference in the “Background of the Invention”.  As such, description of the instant invention as “integrally molded by one or more known process, such as, for example, an injection molding process” is new matter.
Regarding the rejection of claims 1 and 7 (now essentially claim 7) in view of KR200487119Y1, Nethercott (20190150682A1), and Edwards et al (D677478), Applicant argues that the instant specification has been amended to specifically state that the “unit is preferably integrally molded by one or more known processes, such, as for example, an injection molding process”.  See paragraph 1 on page 3 of the Remarks.  As indicated above, this amendment introduces new matter into the specification.  Applicant argues that this limitation “means that it is formed as a single, continuous, monolithic piece, as shown in Figures 1-5 and 9”.  See paragraph 2 on page 3 of the Remarks.  In at least each of Figures 1, 2, 3, 4, 5, 6, 7 and 8, multiple components are shown.  Nevertheless, Applicant’s amendment introduces new matter.  Applicant argues that the device of KR200487119Y1 has components that are “required to be separated from one another”.  The Examiner disagrees, with respect to the embodiment of the KR200487119Y1 described in lines 17 to 18 on page 3 of the translation.  Note as indicated in the rejection.
In paragraph 3 on page 3 of the Remarks, Applicant argues “Examiner’s definition of the term ‘integrally formed’ in this context is simply incorrect”.  The Examiner disagrees.  Note the definition of “integral” as provided in the rejection.  Also note that if one picks up and turns over the device of Figure 5 of KR200487119Y1, the listed components will not separate from one another, as member 14 is hinged to member 11.
Regarding application of Nethercott to claims 1 and 7, Applicant argues that the reference “does not disclose an inclined platform as claimed by Applicant”.  See paragraph 1 on page 6 of the Remarks.  The Examiner disagrees.  Each of Figures 8 and 11 clearly show an inclined platform as claimed.  For Applicant’s convenience, note the mark-up below wherein the platform (202) is explicitly shown as inclined at an angle of between 3º and 35º above a horizontal plane.


    PNG
    media_image1.png
    408
    601
    media_image1.png
    Greyscale

	Regarding application of Edwards to the claims 1 and 7, Applicant argues that the “inclined platform is inclined at an angle of between 3º and 35º above a horizontal plane” and that “the Edwards reference simply does not disclose an incline in the claimed range”.  See paragraph 3 on page 6 of the Remarks.  Figure 2 of Edwards explicitly shows an inclined platform that is inclined at an angle of between 3º and 35º above a horizontal plane.  For Applicant’s convenience, note the mark-up below:

    PNG
    media_image2.png
    428
    600
    media_image2.png
    Greyscale


	Regarding application of KR20130004961U to claims 1 and 7, Applicant provides no specific arguments.
	Regarding application of KR200487119Y1 to claims 9 and 14, Applicant argues that the reference is formed from multiple components and is not disclosed as integrally formed.  See paragraph 3 on page 7 of the Remarks.  Note the Examiner’s rebuttal with regards to claims 1 and 7 above.
	Regarding Nethercott, Applicant argues that the reference does not disclose a device with an inclined surface, as claimed, and pointed out above.  See paragraph 3 on page 7 of the Remarks.  Note the Examiner’s rebuttal with regards to claims 1 and 7 above.  Applicant argues that the “Examiner can point to no language contradicting the language directly describing Figs. 8-11 (cited by Examiner) that disclosed anything other than a horizontal surface”.  See paragraph 3 on page 7 of the Remarks.  Applicant’s argument is not consistent with any of Figures 8 or 11 of Nethercott.
	Applicant further argues that neither of these references disclose the method, as claimed by Applicant.  See paragraph 4 on page 7 of the Remarks.  It is clear that one having ordinary skill in the pertinent art before the effective filing date of the instant invention would use the device of either prior art reference by the recited method.  Both disclose a footrest to be used with a toilet, wherein a user positions the footrest adjacent to the toilet, sits on the toilet with at least a foot on the top surface of the footrest, and then rising from the toilet with the foot or feet on the footrest or floor.  This is an inherent process for using the toilet footrest of either prior art reference, and in fact is the known, conventional way of using such a device.
	Applicant argues that KR200487119Y1 teaches away from having an integrally formed main body member since it includes a storage space.  See paragraph 3 on page 9 of the Remarks.  Such does not negate the device being integrally formed.  The device is a whole and the parts do not separate when lifted and turned over.  Note as described above.  
	Applicant argues that KR200487119Y1 could not be modified to result in Applicant’s claimed invention.  See paragraph 2 on page 11 of the Remarks.  Regarding claims 1 and 7, the Examiner finds no reason to modify KR200487119Y1 as the prior art reference anticipates these claims for the reasons outlined in the rejection above.
	Regarding claims 9 and 14, Applicant argues that Nethercott “does not disclose an inclined platform, as its platform is oriented in a horizontal plane”.  See paragraph 3 on page 11 of the Remarks.  Note the Examiner’s rebuttal to this argument above.  
Applicant's arguments have been fully considered but they are not persuasive for the reasons stated above.  All remaining rejections are proper.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON NELSON JR whose telephone number is (571)272-6861. The examiner can normally be reached M-F 5:30am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




mn						            /MILTON NELSON JR/November 22, 2022                                              Primary Examiner, Art Unit 3636